Case 3:16-cr-00440-WHA Document 170-7 Filed 03/03/20 Page 1 of 2




           Exhibit G
                   Case 3:16-cr-00440-WHA Document 170-7 Filed 03/03/20 Page 2 of 2

                                      Translation of YN018156: Skype Chat with Evgeny Lomovich
                                                             October 11, 2012



Sergey Shalyapin   oo-oo                                                                                                                11:59

                   give me accounts                                                                                                     11:59

Evgeny Lomovich    send                                                                                                                 14:22

Sergey Shalyapin   kk                                                                                                                   14:22

                   959854,482007,690561,5075793,2933275,43372726,2588336,161425,544837,2168612,2847411,4543430,7261124,1338116,891091   15:34
                   5,21397959,25659803,81336861,13655888,47670340,5258959,5258865,27448857

Evgeny Lomovich    2847411 okambi@gmail.com xxx                                                                                         15:37
                   59854 dhawtof@channelinsight.com 2de690d615d74097f7d0ecd9d481336da3735577
                   2933275 AbelAtl@aol.com 78eec09ec940e522b03501bc54c118cddd9e7ae8
                   161425 jhking@mac.com 015875b16b4764ef297aa69f7c07b8732337cdbb
                   4543430 infrastructureguru@gmail.com xxx
                   482007 kirby56@gmail.com 47834b16c835fdf9eff78274ecc7349f352d29e5
                   544837 James.Piazza@savvis.net f0d61723fdf7301391bea5fff1ef28fa3c7d0eea
                   690561 johnferrandino@gmail.com xxx
                   2168612 marc.capri@savvis.net xxx
                   5075793 dprail@earthlink.net d1f83e08ec9df8e4789f5d7390fd9c61169ac44a
                   5258865 steve.chisholm@gmail.com 0b4a7b4b3033ef472008692111626d1ba050b791
                   5258959 ian.higson@savvis.net 796b9b76324b96b414171230ec22baecae4a8897
                   2588336 jaywantrao@gmail.com 12b6639958f278e5fa04617e940e70e2e352c1be
                   1338116 richard.dresden@savvis.net deaf42bdd33411dc0eaf2ef382478efb28992da6
                   7261124 varghese.thomas@savvis.com 88d70e2f1b3ea253e0beae34f612bb0e79f214b7
                   8910915 christopher.krull@savvis.net 1410b40f4ca7a9fa2a3b10de398a697d5dff4b21
                   13655888 karlwb@gmail.com fb3caac43311b0008a0d22f15851f042c2610353
                   21397959 roger.hill@savvis.net 608d197203b33e6cb9f62e69f28de7a26c451e35
                   25659803 mjpalmer@talktalk.net 3b8b7a62d4ac46538d0e67c465be8bf85af32925
                   27448857 mordimer@gmail.com dbbad92f134f886ac105b12072b96c9982df8c69
                   43372726 amichaelson@sbcglobal.net b566c1c0c7b2892eca7a162688e20a63008dad95
                   47670340 jwsit@hotmail.com xxx
                   81336861 kunalverma.ec@gmail.com xxx

Sergey Shalyapin   thks                                                                                                                 15:43

                   you confused 59854 and 959854                                                                                        15:45

Evgeny Lomovich    I did it as you gave it to me                                                                                        15:45

Sergey Shalyapin   failed to copy the first character =)                                                                                15:45

                   failed to include 9 ))                                                                                               15:45

                   OK, doesn't matter                                                                                                   15:45

Evgeny Lomovich    959854 paul@benjes.com 321088bc9df6626e22c54725765e96a49d667fe2                                                      15:49
